           Case 2:20-cv-02180-JCM-BNW Document 33 Filed 09/09/21 Page 1 of 2



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 14853
     HOLLY A. VANCE
 4   Assistant United States Attorney
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     775-784-5438
 6
     holly.a.vance@usdoj.gov
 7
     Attorneys for Defendants
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     THOMAS DAWSON REUTER and                        Case No. 2:20-cv-02180-JCM-BNW
11   DULCE VICTORIA GALINDO FELIX,
12                  Plaintiff,
                                                     Stipulation and Order for Extension
13          v.                                       of Time
14   ANTONY BLINKEN, U.S. Secretary of               (First Request)
     State; ERIC S. COHAN, Consul General,
15   U.S. Consulate in Ciudad Juarez, Mexico;
     ALEJANDRO MAYORKAS, Secretary of
16   U.S. Department of Homeland Security;
     MERRICK B. GARLAND, U.S. Attorney
17   General, in their Office Capacities,
18                  Defendants.
19

20

21          Plaintiffs Thomas Dawson Reuter and Dulce Victoria Galindo Felix, and
22   Defendants Antony Blinken, U.S. Secretary of State; Eric S. Cohan, Consul General, U.S.
23   Consulate in Ciudad Juarez, Mexico; Alejandro Mayorkas, Secretary of U.S. Department of
24   Homeland Security; and Merrick Garland, U.S. Attorney General (“Defendants”) hereby
25   stipulate and agree that Defendants may have a 30-day extension of time, from September
26   14, 2021 to October 14, 2021, to reply to Plaintiff’s Response in Opposition to Defendants’
27   Motion to Dismiss (ECF No. 31).
28
                                                 1
           Case 2:20-cv-02180-JCM-BNW Document 33 Filed 09/09/21 Page 2 of 2



 1          An extension is needed because defense counsel only recently learned she will need
 2   to undergo a medical procedure that will require at least two and a half weeks of recovery.
 3   Under the circumstances, good cause exists to extend the time for Defendants to reply to
 4   Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss. See Fed. R. Civ. P.
 5   6(b)(1)(A) (“When an act may or must be done within a specified time, the court may, for
 6   good cause, extend the time…with or without motion or notice if the court acts, or if a request
 7   is made, before the original time or its extension expires[.]”) (emphasis added).
 8          This is Defendants’ first request for an extension of time. See LR IA 6-1(a) (must
 9   advise of previous extensions). Defense counsel contacted Plaintiff’s counsel regarding this
10   extension request, and he has advised that he does not oppose the request. This stipulation
11   is made in good faith and not for the purpose of undue delay.
12          Dated: September 9, 2021.
13   LAW OFFICE OF FELIPE D.J.                          CHRISTOPHER CHIOU
14   MILLAN, P.C.                                       Acting United States Attorney

15
     /s/ Felipe D.J. Millan                             /s/ Holly A. Vance
16   FELIPE D.J. MILLAN                                 HOLLY A. VANCE
     Attorney for Plaintiffs                            Assistant United States Attorney
17
               September 9, 2021
18   DATED:                                      IT IS SO ORDERED:
19

20                                               UNITED STATES DISTRICT JUDGE
                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                   2
